                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRANDYN BRENT HUNTER,                              )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:19-cv-252-SPM
                                                   )
CORIZON HEALTH SERVICES, et al.,                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Brandyn Brent Hunter, a prisoner,

for leave to commence this civil action without prepayment of the required filing fee. Having

reviewed the motion and the financial information submitted in support, the Court has determined

to grant the motion, and assess an initial partial filing fee of $4.29. See 28 U.S.C. § 1915(b)(1).

Additionally, for the reasons discussed below, the Court will direct plaintiff to file an amended

complaint.

                                           28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his prison

account to pay the entire fee, the Court must assess and, when funds exist, collect an initial partial

filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s account,

or (2) the average monthly balance in the prisoner’s account for the prior six-month period. After

payment of the initial partial filing fee, the prisoner is required to make monthly payments of 20

percent of the preceding month’s income credited to the prisoner’s account. 28 U.S.C. §

1915(b)(2). The agency having custody of the prisoner will forward these monthly payments to
the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00, until the filing

fee is fully paid. Id.

        In support of the instant motion, plaintiff submitted an inmate account statement showing

an average account balance of $21.47. The Court will therefore assess an initial partial filing fee

of $4.29, which is twenty percent of plaintiff’s average balance.

                                Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted. An

action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490

U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does

not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

experience and common sense. Id. at 679. The court must assume the veracity of well-pleaded

facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550 U.S. at 555).

        This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429

U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court

should “construe the complaint in a way that permits the layperson’s claim to be considered within

the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015) (quoting Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints must allege facts
                                                  2
which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286

(8th Cir. 1980). Federal courts are not required to assume facts that are not alleged, Stone, 364

F.3d at 914-15, nor are they required to interpret procedural rules so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                            The Complaint

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983. His complaint lists eight

defendants: Corizon Health Services, the City of St. Louis Division of Corrections, Nurses

Unknown Jackson and Unknown Delmastro, corrections employees J. Stevenson, Unknown Bane,

Lt. Unknown White, and Unknown Reed. Plaintiff does not clearly indicate the capacity in which

he sues the individual defendants.

        In setting forth his claims for relief, plaintiff provides a long narrative that describes

unrelated events that occurred at unspecified times. Briefly, plaintiff alleges his complaints about

a fellow inmate were inadequately addressed, Officer Stevenson used foul language and denied

him access to the bathroom and then to the shower, and his wheelchair is inadequate. Plaintiff also

includes a long narrative containing general complaints about the way he is being treated in the

facility, asserting that his civil rights are being violated. Finally, plaintiff attached copies of letters

he wrote concerning a lack of medical care, an inability to attend religious services, a denial of

visitation rights, and other issues.

                                               Discussion

         It appears that plaintiff is attempting to advance multiple claims against multiple

defendants concerning unrelated events that occurred during an unspecified period. This is an

impermissible pleading practice. Rule 20(a)(2) of the Federal Rules of Civil Procedure governs

joinder of defendants, and provides:



                                                    3
               Persons . . . may be joined in one action as defendants if: (A) any
               right to relief is asserted against them jointly, severally, or in the
               alternative with respect to or arising out of the same transaction,
               occurrence, or series of transactions or occurrences; and (B) any
               question of law or fact common to all defendants will arise in the
               action.

Therefore, a plaintiff cannot join, in a single lawsuit, multiple claims against different defendants

related to events arising out of different transactions or occurrences. Unrelated claims against

different defendants belong in different suits, partly to ensure that prisoners pay the required filing

fees. The Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals that

any prisoner may file without prepayment of the required fees. 28 U.S.C. § 1915(g).

       Rule 18(a) of the Federal Rules of Civil Procedure governs joinder of claims, and provides:

               A party asserting a claim to relief as an original claim, counterclaim,
               cross-claim, or third-party claim, may join, either as independent or
               as alternate claims, as many claims, legal, equitable, or maritime, as
               the party has against an opposing party.

Therefore, multiple claims against a single defendant are valid.

        Additionally, it is not entirely clear what claims plaintiff intends to bring against each

defendant, as he has not clearly alleged facts showing how each defendant was personally involved

in, and directly responsible for, an incident that deprived him of a federally-protected right.

“Liability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); Iqbal, 556 U.S.

at 676 (“Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.”). Finally, plaintiff fails to adequately specify the capacity in which he

intends to sue the individual defendants. Where a “complaint is silent about the capacity in which

[plaintiff] is suing defendant, [a district court must] interpret the complaint as including only



                                                  4
official-capacity claims.” Egerdahl v. Hibbing Community College, 72 F.3d 615, 619 (8th Cir.

1995); Nix v. Norman, 879 F.2d 429, 431 (8th Cir. 1989).

        Because plaintiff is proceeding pro se, the Court will allow him to amend his complaint.

Plaintiff is warned that the amended complaint will replace the original complaint. E.g., In re

Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).

Plaintiff must submit the amended complaint on a court-provided form, and he must comply with

the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires plaintiff to set

forth a short and plain statement of the claim showing entitlement to relief, and it also requires that

each averment be simple, concise and direct. Rule 10 requires plaintiff to state his claims in

separately numbered paragraphs, each limited as far as practicable to a single set of circumstances.

        In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of each defendant he wants to sue. Plaintiff should also indicate

whether he intends to sue each defendant in his or her individual capacity, official capacity, or

both.1 Plaintiff should avoid naming anyone as a defendant unless that person is directly related

to his claim.

        In the “Statement of Claim” section, plaintiff should begin by writing the first defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should set forth the specific

factual allegations supporting his claim or claims against that defendant.         As noted above, if

plaintiff names more than one defendant, he should only include claims that arise out of the same

transaction or occurrence, or simply put, claims that are related to each other. See Fed. R. Civ. P.

20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many claims as




   1
    The failure to sue a defendant in his or her individual capacity may result in the dismissal of that
defendant.
                                                   5
he has against that defendant. See Fed. R. Civ. P. 18(a). Plaintiff should also type, or very neatly

print, the amended complaint.

        If plaintiff is suing more than one defendant, he should proceed in the same manner with

each one, separately writing each individual defendant’s name and, under that name, in numbered

paragraphs, the factual allegations supporting his claim or claims against that defendant.

Plaintiff’s failure to make specific factual allegations against any defendant will result in that

defendant’s dismissal.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (Docket

No. 2) is GRANTED.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff must pay an initial filing fee of $4.29. Plaintiff is instructed to

make his remittance payable to “Clerk, United States District Court,” and to include upon it: (1)

his name; (2) his institution registration number; (3) this case number; and (4) the statement that

the remittance is for an original proceeding.

        IT IS FURTHER ORDERED that, within thirty (30) days of the date of this

Memorandum and Order, plaintiff shall file an amended complaint in accordance with the

instructions set forth herein.

        IT IS FURTHER ORDERED that the Clerk of Court shall mail to plaintiff a blank

Prisoner Civil Rights Complaint form. Plaintiff may request additional forms as needed.

        If plaintiff fails to timely comply with this Memorandum and Order, the Court will

dismiss this action without prejudice and without further notice.

        Dated this 10th day of May, 2019.



                                                 6
SHIRLEY PADMORE MENSAH
UNITED STATES MAGISTRATE JUDGE




7
